Citation Nr: 1014285	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-40 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss prior to December 27, 2007, and to a 
rating in excess of 20 percent thereafter.

3.  Entitlement to a compensable rating for gout prior to 
January 2, 2008, and to a rating in excess of 20 percent 
thereafter.

4.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for degenerative joint 
disease of the right knee.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to herbicide 
exposure.

7.  Entitlement to service connection for a prostate 
disorder, to include as due to herbicide exposure.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to January 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran provided testimony before personnel at the RO in 
August 2007.  A transcript of this hearing has been 
associated with the Veteran's VA claims folder.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that further development 
is required with respect to the Veteran's claims of service 
connection for a right knee disorder and a prostate disorder.  
Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The record reflects the Veteran has raised the issue of 
entitlement to a total rating based upon individual 
unemployability (TDIU) as due to all of his service-connected 
disabilities, not just the disabilities that are the subject 
of this appeal.  Further, the record reflects the RO has 
begun development of this claim, to include correspondence 
sent to the Veteran regarding this claim in May 2009.  
However, the record before the Board does not reflect his 
claim has, as yet, been formally adjudicated.  Therefore, the 
Board does not have jurisdiction over this claim, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's hypertension has not been manifested by 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more.

3.  Prior to December 27, 2007, the Veteran's right ear had 
Level V hearing, and Level II hearing in the left ear.

4.  From December 27, 2007, the Veteran's right ear had Level 
VI
and V hearing (respectively on two examinations ), and Level 
IV and V hearing (respectively) in the left ear.

5.  Prior to January 2, 2008, the Veteran's gout was not 
manifested by one or two exacerbations a year in a well-
established diagnosis; nor chronic residuals of gouty 
arthritis.

6.  From January 2, 2008, the Veteran's gout has not been 
manifested by symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.

7.  The Veteran's PTSD is not manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

8.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
COPD was incurred in or otherwise the result of active 
service, to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.104, Diagnostic Code 7101(2009).

2.  The criteria for a rating in excess of 10 percent for 
hearing loss prior to December 27, 2007, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.85, Diagnostic 
Code 6100 (2009).

3.  The criteria for a rating in excess of 20 percent for 
hearing loss as of and since December 27, 2007, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.85, Diagnostic 
Code 6100 (2009).

4.  The criteria for a compensable rating for gout prior to 
January 2, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.31, 4.71a, Diagnostic Code 5002-5017 
(2009).

5.  The criteria for a rating in excess of 20 percent for 
gout as of and since January 2, 2008, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, , 4.71a, 
Diagnostic Code 5002-5017 (2009).

6.  The criteria for a rating in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.130, Diagnostic Code 9411 (2009).

7.  COPD was not incurred in or aggravated by active service, 
to include as due to herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran was sent VCAA-compliant notice regarding the 
current appellate claims via letters dated in April 2003, 
March 2005, June 2005, March 2006, February 2007, December 
2007, April 2008, November 2009, and January 2009.  Although 
not all of these letters were sent prior to the initial 
adjudication of the claims as required by Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), they were all sent prior 
to the RO's most recent readjudication of these claims via an 
April 2009 Supplemental Statement of the Case (SSOC).  This 
development "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the March 2006 and December 2007 letters 
included information regarding disability rating(s) and 
effective date(s) as mandated by the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, one of the 
November 2007 letters included the regulatory criteria for 
evaluating the Veteran's PTSD, hypertension, hearing loss, 
and gout.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the August 
2007 RO hearing.  Nothing indicates the Veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  Moreover, he was accorded VA 
medical examinations regarding this case in October 2003, 
November 2003, May 2005, October 2005, December 2007, January 
2008, and March 2009.  These examinations included detailed 
findings as to the symptomatology of the Veteran's 
hypertension, hearing loss, gout, and PTSD, which are 
consistent with the treatment records and relevant regulatory 
criteria.  The Veteran has not identified any inaccuracies 
with respect to the findings of these examinations or 
otherwise identified any prejudice therein.  Accordingly, the 
Board finds that this examination is adequate for resolution 
of this case.  For the reasons detailed below, the Board 
finds that no competent medical examination or opinion is 
required for resolution of the COPD claim.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Increased Ratings

General legal criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, it was held that "staged" ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In fact, the Veteran is already in receipt of 
staged ratings for his hearing loss and gout in this case.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis -- Hypertension

Under Diagnostic Code 7101, a rating of 10 percent is 
warranted for hypertensive vascular disease where the 
diastolic pressure is predominantly 100 or more; or systolic 
pressure is predominantly 160 or more; or when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  A 60 percent evaluation requires diastolic pressure 
of predominantly 130 or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104.

In this case, the Veteran's hypertension has not been 
manifested by diastolic pressure of predominantly 110 or more 
or systolic pressure of predominantly 200 or more.  For 
example, the October 2003 VA examination shows blood pressure 
readings of 131/71 (systolic/diastolic), 127/77, and 144/79; 
one May 2005 VA examination shows a blood pressure reading of 
115/68, while another shows a blood pressure reading of 
116/68; and the March 2009 VA examination shows blood 
pressure readings of 119/83, 114/78, and 115/76.  There is 
also no indication of any such blood pressure readings in the 
treatment records on file.  In pertinent part, records show a 
blood pressure reading of 144/96 in February 2001; 136/84 in 
May 2001; 134/82 in June 2002; 120/70 in July 2003; 110/70 in 
August 2003; 123/75 in November 2003; 125/71 and 138/80 in 
February 2004; 100/70 in July 2004; 120/78 in October 2004; 
130/80 in January 2005; 110/70 in March 2005; 124/74 in May 
2005; 118/67 in November 2005; 120/78 in January 2006; 158/80 
in February 2006; 102/56 in September 2006; 116/56 in 
December 2006; 120/69 in March 2007; 107/61 in April 2007; 
106/60 in June 2007; 113/68 in July 2007; 106/64 in October 
2007; 105/52 in January 2008; 104/60 in March 2008; 130/77 in 
December 2008; and 106/61 in April 2009.

In view of the foregoing, the Board finds that there were no 
distinctive periods where the Veteran met or nearly 
approximated the criteria for a rating in excess of 10 
percent for his service-connected hypertension under 
Diagnostic Code 7101.

Analysis - Hearing loss

The Veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average puretone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

As detailed below, the Board observes that the audiological 
evaluations accorded to the Veteran do not reflect that the 
pure tone threshold at each of the four specified frequencies 
is 55 decibels or more, nor is the average puretone threshold 
30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz.  Therefore, Table VIa is not for consideration in the 
instant case.

Prior to December 27, 2007, the Veteran had Level V hearing 
in the right ear, and Level II for the left.  For example, 
the November 2003 VA audio examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
50
60
75
70
64
LEFT
20
40
70
55
55
55

Speech recognition scores were 68 percent for the right ear, 
and 84 percent for the left ear. 

Under Table VI, these results correspond to Level V hearing 
for the right ear, and Level II hearing for the left ear.  
These results correspond to a 10 percent rating under Table 
VII.

The December 27, 2007, VA audio examination revealed pure 
tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
45
65
65
65
60
LEFT
20
45
70
55
60
58

Speech recognition scores were 64 percent for the right ear, 
and 76 percent for the left ear. 

Under Table VI, these results correspond to Level VI hearing 
for the right ear, and Level IV for the left ear.  These 
results correspond to a 20 percent rating pursuant to Table 
VII.

Finally, the March 2009 VA audio examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
50
65
65
70
63
LEFT
15
40
70
65
65
60

Speech recognition scores were 72 percent for the right ear, 
and 68 percent for the left ear. 

Under Table VI, these results correspond to Level V hearing 
for both ears.  These results also correspond to a 20 percent 
rating pursuant to Table VII.

Analysis -- Gout

Diagnostic Code 5017 provides that gout is to be rated under 
Diagnostic Code 5002 (rheumatoid arthritis).  38 C.F.R. § 
4.71a.  In pertinent part, Diagnostic Code 5002 provides that 
rheumatoid arthritis will be rated based on either as an 
active process or on the basis of chronic residuals, and the 
higher rating will be assigned.  Ratings for rheumatoid 
arthritis as an active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.

Under Diagnostic Code 5002, rheumatoid arthritis as an active 
process is to be assigned a 20 percent evaluation for one or 
two exacerbations a year in a well-established diagnosis; a 
40 percent evaluation for symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year; 60 percent evaluation for 
symptoms that are less than criteria for 100 percent rating, 
but with weight loss and anemia, that are productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods; and a 100 percent evaluation 
for constitutional manifestations associated with active 
joint involvement that is totally incapacitating.  In 
addition, under Diagnostic Code 5002, chronic residuals such 
as limitation of motion or favorable or unfavorable ankylosis 
are to be rated under the appropriate diagnostic codes for 
the specific joints involved.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Prior to January 2, 2008, the Veteran's gout was not 
manifested by one or two exacerbations a year in a well-
established diagnosis, nor chronic residuals of gouty 
arthritis.  For example, the Veteran reported at the October 
2003 VA examination that he had had occasionally flare-ups of 
gout, but they were usually controlled.  The flare-ups 
usually involved the ankles and toes.  However, he reported 
no recent acute gouty attacks.  Further, examination of the 
feet revealed no gross deformities of the toes or ankles.  
There was no edema, erythema, or effusion.  Records dated in 
November 2003 note that his gout was stable on medication.  A 
May 2005 VA feet examination contained no findings indicative 
of gout.  There was no indication of limitation of motion of 
either ankle.  See 38 C.F.R. § 4.71, Plate II.  There was no 
pain noted during range of motion testing; palpation elicited 
no pain; and there was no tenderness or swelling noted on 
either of the feet.  Moreover, there had been no 
incapacitating periods for the past 12 months.  Although 
records dated in 2006 note treatment for pustular tinea 
pedis, there is no indication that this condition was due to 
the service-connected gout.  In fact, a thorough review of 
the record indicates no distinctive period(s) where the 
Veteran experienced any impairment due to his service-
connected gout prior to January 2, 2008.  

From January 2, 2008, the Veteran's gout has not been 
manifested by symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  The January 2008 VA examination indicated that 
the Veteran was currently experiencing symptoms of gout in 
his left ankle, but did not have much difficulty with his 
toes at present.  The examination also noted there had been 
two (2) incapacitating episodes per year.  He was treated for 
complaints of swollen ankles and legs in February 2008.  
However, the March 2009 VA examination noted that primary 
care visits during the past year had not mentioned any acute 
episodes of gouty arthritis.  Further, the examination itself 
found various impairments relating to the Veteran's feet, but 
concluded that there was no evidence of gouty arthritis on 
current examination.

For these reasons, the Board finds that the Veteran was not 
entitled to a compensable rating for his gout prior to 
January 2, 2008, nor a rating in excess of 20 percent 
thereafter.

Analysis -- PTSD

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  When a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign a evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

In this case, the Veteran's PTSD is manifested by chronic 
sleep impairment, depression, anxiety, and mild memory loss.  
However, such symptomatology is associated with the current 
30 percent rating.  As such, this symptomatology does not 
warrant a higher rating.

The Veteran's PTSD is not manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

The record does not appear to show the Veteran's PTSD has 
been consistently manifested by flattened affect.  Rather, 
the most recent VA examination of March 2009 found his affect 
to be appropriate.

On an October 2005 VA examination, it was noted that the 
Veteran could communicate well.  Subsequent VA examinations 
in January 2008 and March 2009 both found his speech to be 
unremarkable.  Nothing in the treatment records otherwise 
indicates his speech has resulted in circumstantial, 
circumlocutory, or stereotyped, speech.

The Board further notes that there is no indication that the 
Veteran experiences panic attacks more than once a week.  In 
fact, the March 2009 VA examination specifically found he 
experienced no panic attacks.

The Veteran has been consistently found to be competent 
throughout the pendency of this case.  Moreover, both the 
January 2008 and March 2009 VA examinations found his 
intelligence to be average, with his thought process and 
content were unremarkable.  As such, it does not appear his 
PTSD has resulted in the type of difficulty in understanding 
complex commands and/or impairment of abstract thinking 
contemplated by the next higher rating of 50 percent under 
Diagnostic Code 9411.

The Board acknowledges that the Veteran's PTSD has resulted 
in impairment of memory.  However, the October 2005 VA 
examination found that his memory, both recent and remote, 
was fair.  His remote memory was found to be normal on the 
subsequent January 2008 VA examination, although his recent 
memory was found to be severely impaired, and his immediate 
memory mildly impaired.  His remote memory was again found to 
be normal on the March 2009 VA examination, while recent and 
immediate memory were only mildly impaired.  As such, the 
record indicates the Veteran has only experienced the type of 
mild memory loss contemplated by the current 30 percent 
rating, and not the type of impairment of short and long term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks) contemplated by the next higher 
rating of 50 percent.

Similarly, the Board observes that the only disturbances of 
motivation or mood caused by the service-connected PTSD is 
the already acknowledged depression and anxiety.  As already 
stated, such symptomatology is contemplated by the current 30 
percent rating.  

Regarding judgment, both the January 2008 and March 2009 VA 
examinations found the Veteran understood the outcome of his 
behavior, and there had been no inappropriate behavior.  
Therefore, there does not appear to be any impaired judgement 
to the extent necessary for the next higher rating of 50 
percent under Diagnostic Code 9411.

The Board acknowledges that the Veteran's PTSD has resulted 
in occupational and social impairment.  However, all 
compensable evaluations under the schedular criteria include 
such impairment.  Therefore, the issue is whether the level 
of the Veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 30 percent.

The Board observes that the October 2005 VA examination noted 
that the Veteran had very few friends, and that most of the 
time he stayed home and worked around the house.  He also 
reported an occasional argument with his wife.  However, the 
record reflects he has been married to his wife for many 
years.  The January 2008 VA examination noted he was active 
in a few organizations and had family support.  More 
recently, the March 2009 VA examination noted he had a 
positive relationship with his wife and children.  Moreover, 
he enjoyed spending time with his siblings and church 
friends.

The Board notes that the Veteran is not currently employed.  
However, the record reflects he retired from his occupation 
as a police officer in 1997.  The October 2005 VA examination 
noted that when he was working, the Veteran got along well 
with other policeman and his boss.  Further, the March 2009 
VA examination noted he retired in 1997 because he was 
eligible by age or duration of work.  

Of particular importance in evaluating the Veteran's level of 
occupational and social impairment are the global assessment 
of functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  In this case, the 
October 2005 VA examination assigned a GAF score of 60, the 
January 2008 VA examination assigned a score of 66, and the 
March 2009 VA examination assigned a score of 65.  None of 
the treatment records reflect the Veteran received a GAF of 
less than 60 during the pendency of this case.  In fact, 
records dated in September 2006 shows a GAF of 75, while 
records dated in July 2008 shows a GAF of 72.  

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130); see also 
Carpenter, supra.  In short, on competent medical evaluation, 
the Veteran's PTSD has been found to result in no more than 
mild to moderate occupational and social impairment.  

The Board also observes that both the January 2008 and March 
2009 VA examinations found the Veteran did not have total 
occupational and social impairment due to PTSD signs and 
symptoms.  In addition, the January 2008 examination found he 
did not have reduced reliability and productivity due to PTSD 
symptoms.  There was no impairment of household chores, 
toileting, grooming, shopping, self-feeding, driving, 
dressing/undressing, or other recreational activities.  He 
only had slight impairment regarding traveling, and moderate 
impairment in engaging in sports/exercise.  

The Board further observes that the record has consistently 
found the Veteran's PTSD has not resulted in hallucinations 
or delusions.  The October 2005 VA examination noted that he 
was free from any psychotic symptoms.  Both the January 2008 
and March 2009 VA examinations found he had no history of 
suicide attempts, violence/assaultiveness, inappropriate 
behavior, or obsessive/ritualistic behavior.  

In view of the foregoing, the Board finds that the Veteran's 
PTSD is adequately reflected by the current 30 percent 
rating, and the record does not reflect there were any 
distinctive periods during the pendency of this case where he 
met or nearly approximated the criteria for a higher rating 
under Diagnostic Code 9411.

Other considerations

In making the above determinations, the Board notes that it 
considered whether staged ratings under Fenderson, supra, and 
Hart, supra, were appropriate.  As detailed above, it found 
that no such staged ratings were warranted other than those 
currently in effect.  In other words, the Board found that 
the severity of the Veteran's service-connected hypertension, 
hearing loss, gout, and PTSD were adequately reflected by the 
current schedular evaluations, and that there were no 
distinctive period(s) where any of these disabilities 
satisfied the criteria for a higher rating.

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Here, it does not appear that the RO has evaluated whether 
the Veteran is entitled to extraschedular ratings, and the 
Veteran has not raised the matter himself.  The Board 
therefore is without authority to consider the matter of 
extraschedular ratings.  The Veteran is free to raise this as 
a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a TDIU is part of an increased rating claim when such 
claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, as detailed in the 
Introduction, even though the Veteran has contended he is 
entitled to a TDIU, he has indicated that it is due to all of 
his service-connected disabilities, not just the 
hypertension, hearing loss, gout, and PTSD.  In addition to 
these disabilities, he is service-connected for coronary 
artery disease with left atrial enlargement; residuals of 3rd 
degree burns of the right lower abdomen, right groin, 
anterior thigh and lower chest; pes planus; tinnitus; simple 
fracture of the left 2nd metatarsal laceration of the scalp; 
residuals of burns of the right shoulder; and donor site 
graft scar, left thigh.  Moreover, even if the Board were to 
find that TDIU was properly before it for consideration, it 
has determined that further development is required with 
respect to the right knee and prostate claims.  As resolution 
of these claims may affect entitlement to a TDIU, the Board 
would have to defer adjudication of this claim until after 
this development has been concluded.  Therefore, the Board 
finds that no further discussion of entitlement to a TDIU is 
warranted in this case.

II.  Service Connection

General legal criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis - COPD

In this case, the Board observes that a thorough review of 
the Veteran's service treatment records contain no findings 
indicative of COPD, nor any other respiratory disorder, while 
on active duty.  For example, his lungs and chest were 
consistently evaluated as normal on service examinations 
including February 1961, November 1963, November 1966, and 
his September 1971 retirement examination.  Moreover, the 
Veteran indicated on Reports of Medical History, including 
the one completed concurrent with his September 1971 
retirement examination, that he had no experienced chronic or 
frequent colds, asthma, shortness of breath, pain or pressure 
in chest, or chronic cough.  Moreover, no such disability was 
found on a March 1972 VA medical examination.  Rather, on 
evaluation of the respiratory system it was noted that his 
lung fields were clear to percussion and auscultation.  In 
fact, the first competent medical evidence of COPD appears 
many years after the Veteran's active service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).

The Board notes that the Veteran has not indicated that his 
COPD is directly due to a disease or injury incurred in or 
aggravated by his active service, to include any 
symptomatology capable of lay observation in accord with 
Jandreau, supra.  Rather, his claim appears to be based 
solely on purported herbicide exposure.  He has not 
identified, nor does the record reflect, he is entitled to 
consideration of any other presumptive provisions found at 
38 C.F.R. § 3.309, nor that his COPD is secondary to a 
service-connected disability in accord with 38 C.F.R. 
§ 3.310.

Regarding the purported herbicide exposure, the law provided 
that if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

In this case, the record confirms the Veteran had active 
service in the Republic of Vietnam, and was presumptively 
exposed to herbicides therein.  See 38 U.S.C.A. § 1116.  
However, as detailed above, COPD is not one of the conditions 
presumptively associated with such exposure under 38 C.F.R. § 
3.309(e).  The Secretary of VA has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); 61 Fed. Reg. 57586-57589 (1996); Notice 68 Fed. Reg. 
27,630-27,641 (2003).  

Even though the presumptive service connection is not 
warranted, the Veteran is not precluded from establishing 
service connection for COPD with proof of actual direct 
causation from exposure from an herbicide agent or other link 
to service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. 
Cir. 1994).  However, as detailed above there is no 
indication of any such disability in the record, nor does the 
Veteran contend that his COPD is directly due to a disease or 
injury incurred in or aggravated by his active service.  
Therefore, there is no basis to award service connection as 
directly related to active service, nor to order additional 
development such as a VA medical examination or opinion.  
Simply put, there is no relevant complaint or clinical 
finding for a clinician to link the COPD to the Veteran's 
military service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

For these reasons, the Board finds that the preponderance of 
the competent medical and other evidence of record is against 
the Veteran's claim of service connection for COPD, and it 
must be denied.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).
ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss prior to December 27, 2007, is denied.

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss from December 27, 2007, is denied.

Entitlement to a compensable rating for gout prior to January 
2, 2008, is denied.

Entitlement to rating in excess of 20 percent for gout from 
January 2, 2008, is denied.

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.

Entitlement to service connection for COPD, to include as due 
to herbicide exposure, is denied.


REMAND

The Board observes that, unlike his COPD claim, the Veteran's 
service treatment records do include findings indicative of 
the right knee and prostate problems.  For example, he was 
treated for chronic prostatitis in August 1951, and a 
sprained right knee in February 1953.  Although neither 
disability is demonstrated on his September 1971 retirement 
examination or the March 1972 VA medical examination, this 
does not change the fact that no competent medical opinion is 
of record which addresses the etiology of either disability.  
Moreover, the exact nature of his current prostate condition 
is not clear from the record.  Therefore, the Board finds 
that VA medical examination(s) and opinions are required in 
order to adequately adjudicate these claims.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his right knee and prostate since 
April 2009.  After securing any necessary 
release, the RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an 
examination(s) to determine the current 
nature and etiology of his right knee and 
prostate disorders.  The claims folder 
should be made available to the 
examiner(s) for review before the 
examination; the examiner(s) must 
indicate that the claims folder was 
reviewed to include service medical 
records which show that he was treated 
for chronic prostatitis in August 1951, 
and a sprained right knee in February 
1953.  

Following examination of the Veteran, it 
should be specifically stated whether he 
currently has a chronic disability of the 
right knee and/or prostate.  For any such 
disability diagnosed on examination, the 
examiner(s) must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any such disability was incurred in or 
otherwise the result of active service.

A complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report(s) 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
April 2009, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


